Citation Nr: 0701591	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  06-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  This case has been advanced on the docket.

The reopened claim of entitlement to service connection for a 
low back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in November 1974, 
the RO denied the veteran's application to reopen a claim of 
service connection for a low back disorder.

2.  The evidence received since the November 1974 RO 
decision, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1974 RO decision that denied the veteran's 
application to reopen a claim of service connection for a low 
back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005).

2.  Evidence received since the November 1974 RO decision is 
new and material, and the claim for service connection for a 
low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.

Because the decision below represents a grant of that portion 
of the claim that is being addressed, there is no need to 
further discuss the impact of the VCAA on this matter.  
Further assistance requirements relating to the matter being 
remanded will be addressed in the remand.

Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
February 2005), and the new definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A May 1948 rating decision denied service connection for the 
veteran's low back disorder, and by a rating decision dated 
in November 1974, the RO denied the veteran's application to 
reopen a claim of service connection for a low back disorder.  
The veteran did not appeal the November 1974 rating decision, 
and it became final.

The veteran subsequently filed an application to reopen the 
claim of service connection for low back disability in 
February 2005.  In a rating decision in April 2005, the RO 
again denied the veteran's petition to reopen the claim, and 
the present appeal ensued.  In the November 2005 statement of 
the case the RO did reopen the veteran's low back claim but 
denied the claim on the merits.

Evidence received since the November 1974 rating decision 
includes a January 2005 letter from the veteran's private 
physician.  In the letter, the veteran's private physician 
stated that it was "entirely conceivable that the injury in 
1947 [referencing the December 1947 service medical record 
reflecting treatment for a back injury] created the initial 
damage to the lower spine which over time has resulted in 
further degenerative injury to the structures."

Inasmuch as the private physician's January 2005 letter 
pertains to an unestablished fact necessary to substantiate 
the claim (i.e., it provides a nexus between service and 
current disability, something that was not of record prior to 
November 1974), it raises a reasonable possibility of 
substantiating the claim, and is both new and material.


In short, the Board concurs with the RO that the claim must 
be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a low back disorder is granted.


REMAND

A review of the claims file reveals that the issue on appeal 
is not yet ready for appellate review.

As noted by the RO, it appears that the veteran's private 
physician gave his January 2005 opinion without benefit of a 
full review of the veteran's claims file.  In this regard, 
the Board notes that medical records such as the veteran's 
service separation examination and the April 1948 VA 
examination conducted shortly following service revealing no 
low back disorder were not discussed in the January 2005 
letter.

On the other hand, a March 2005 VA examiner, after noting 
that he had reviewed the veteran's claims file, indicated 
that the veteran's low back disorder was not related to his 
service.  However, the opinion was given without an 
accompanying rationale.  Moreover, the March 2005 VA examiner 
did not reconcile his opinion with the aforementioned January 
2005 private physician's letter opinion.  

Due to the circumstances of this case, the Board finds that 
the veteran's claims file should be returned to the March 
2005 VA examiner for the purposes of preparing an addendum 
that contains a rationale for the opinion given in March 
2005.  To the extent appropriate, the VA examiner is 
requested to reconcile his medical opinion with the opinion 
contained in the veteran's private physician's January 2005 
letter.



Accordingly, the case is hereby REMANDED for the following:

1.  The RO should furnish the veteran's 
claims file to the physician who 
conducted the March 2005 VA examination 
and request that the examiner provide an 
addendum containing a rationale for the 
opinion rendered in the March 2005 
examination report.  To the extent 
appropriate, the March 2005 VA examiner 
is requested to reconcile his opinion 
with that contained in the veteran's 
private physician's January 2005 letter.

If the March 2005 VA examiner is no 
longer available, the RO should request 
another qualified physician to review the 
claims file (and schedule another 
examination, if necessary) and provide an 
opinion as to whether the veteran's low 
back disability is related to his 
military service, and reconcile any such 
opinion with that contained in the 
January 2005 private physician's letter.

2.  The RO should then adjudicate the 
reopened claim of service connection for 
low back disability, de novo.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case, and afforded the 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


